DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites “a second pivot connected between the first arm and the central body,” but from what Examiner can tell from figures 1-3, the only pivot between the first arm and the central body is first pivot 301a. Clarification is required.
Because all other claims depend from claim 1, they are also rejected on this basis. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4-6, 10-14, 17, 18, 21, 22 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (2006/0077225) in view of Ko et al. (6,351,330).

 	Regarding claims 1 and 33, Song teaches a printhead adjustment apparatus for adjusting the translation and rotation of a printhead and a printhead assembly, comprising: 
a plurality of printheads (fig. 2, items 10 and 30) arranged in a print carriage (fig. 2, item 140), each of the plurality of printheads comprising an array of nozzles (fig. 2, items 11) for depositing ink onto a substrate (fig. 6, item 300);
	a first actuator (fig. 2, item 163); 
 	a second actuator (fig. 2, item 162); 
 	wherein translation of the first and second actuators in the same direction as each other causes translation of first and second portions of the printhead in the same direction as each other to provide translation of the printhead ([0067]); and 
 	wherein translation of the first and second actuators in opposite directions to each other causes translation of the first and second portions of the printhead in opposite directions to each other to provide rotation of the printhead ([0067]).
 	Song does not teach the claimed portions, arms, flexure arrangements or central body. Ko teaches
a first portion arranged for coupling to a movable member; 
 	a second portion arranged for coupling to the movable member;
 	a first arm coupled to the first portion by a first flexure arrangement,
	a second arm coupled to the second portion by a second flexure arrangement,
	a central body arranged between the first arm and the second arm,
	a first pivot connected between the first arm and the central body for permitting movement of the first arm and the central body in response to translation of the first arm,
 	a second pivot connected between the second arm and the central body for permitting movement of the second arm and the central body in response to translation of the second arm,
wherein the first flexure arrangement is coupled to the first arm at a position along the first arm closer to the first pivot than the first actuator to provide a reduction ratio such that a ratio of a magnitude of the translation of the first portion to a magnitude of the translation of the first actuator is ratio of less than one, or
wherein the second flexure arrangement is coupled to the second arm at a position along the first arm closer to the second pivot than the second actuator to provide a reduction ratio such that a ratio of a magnitude of the translation of the second portion to a magnitude of the translation of the second actuator is ratio of less than one (Ko, see fig. 5, below, Note central body 31 that holds movable member 40 so as to be rotatable. Note that the reduction ratio between the reduction ratio limitation is necessarily met because there is a flexure between the first portion and the actuator, below, meaning the actuator will translate at a higher magnitude than any downstream component. Note that the illustration is applied to both sets of identical components in figure 5. Note also that the claims require a number of sequentially linked portions, i.e., pivots, flexures, portions and arms, but little specificity is given to the function or construction of each individual portion, and thus as long as the pivot pivots and the flexure flexes, the limitation is met).
It would have been obvious to use the arrangement disclosed by Ko instead of that disclosed by Song because doing so would allow for smaller and more precise movements of the printhead disclosed by Song. That is, because Song teaches actuators that have a one-to-one reduction ratio with the movement of the printhead, movements of the printhead can only be so small and precise, meaning that precision of printhead positioning is lost. On the other hand, using an arrangement of the type disclosed by Ko, with the actuators upstream of the flexures so that smaller, more precise adjustments of the printhead are permitted thereby increasing printhead alignment precision. 
Upon combination of the actuation scheme of Song with the portions, arms, flexure arrangements, pivots and central body portion disclosed by Ko, the following limitation would be met: 
the first actuator is positioned at an end of the first arm, the second actuator is positioned at and end of the second arm, and the movable member at the center of the central body is a printhead. That is, upon substitution of Ko’s flexure device for that of Song, the resultant device would have first and second actuators located where Ko’s items 20/13 are located so that linear actuation would be executed along axes running through items 33). 

    PNG
    media_image1.png
    194
    297
    media_image1.png
    Greyscale


	 	Regarding claim 2, Song in view of Ko teaches the printhead adjustment apparatus according to claim 1, wherein each flexure arrangement comprises at least two flexural pivots (Ko, see illustration).
 	Regarding claim 4, Song in view of Ko teaches the printhead adjustment apparatus according to claim 1, wherein the first and second portions are arranged in the same plane (Ko, see fig. 5). 	Regarding claim 5, Song in view of Ko teaches the printhead adjustment apparatus according to claim 1, wherein the translation of the first actuator causes translation of the first portion in substantially the same direction as the translation of the first actuator (see claim 1 rejection). 	Regarding claim 6, Song in view of Ko teaches the printhead adjustment apparatus according to claim 1, wherein the translation of the second actuator causes translation of the second portion in substantially the same direction as the translation of the second actuator (see claim 1 rejection). 	Regarding claim 10, Song in view of Ko teaches the printhead adjustment apparatus according to claim 1, wherein more than one of the following are formed from the same body: the first and second portions, the first and second flexure arrangements, the central body, and/or the first and second actuators (Ko, see fig. 5, illustration). 	Regarding claims 11 and 12, Song in view of Ko teaches the printhead adjustment apparatus according to claim 1, wherein the first and second pivots are flexural pivots (Ko, see fig. 5, illustration). 	Regarding claim 13, Song in view of Ko teaches the printhead adjustment apparatus according to claim 1, wherein translation of the first actuator causes rotation of the first actuator about the first pivot and wherein the first flexure arrangement is configured to convert the rotation of the first actuator into translation of the first portion (Ko, see fig. 5, illustration). 	Regarding claim 14, Song in view of Ko teaches the printhead adjustment apparatus according to claim 1, wherein translation of the second actuator causes rotation of the second actuator about the second pivot and wherein the second flexure arrangement is configured to convert the rotation of the second actuator into translation of the second portion (Ko, see fig. 5, illustration).	Regarding claim 17, Song in view of Ko teaches the printhead adjustment apparatus according to claim 1, further comprising a printhead coupled to the first and second portions, wherein the printhead comprises an array of nozzles for depositing ink, the array of nozzles arranged in a plane (See Song, note that upon combination, the limitation is met). 	Regarding claim 18, Song in view of Ko teaches the printhead adjustment apparatus according to claim 17, further comprising a printhead coupler coupled to and arranged between the printhead and the first and second portions (Song, see figs. 3, 5, Note that there is necessarily a coupler that serves as an attaching means for the printhead). 	Regarding claim 21, Song in view of Ko teaches the printhead adjustment apparatus according to claim 17, wherein the translation of the first and second portions occurs in a plane parallel to the array of nozzles of the printhead (Song, [0067], see figs. 1, 5). 	Regarding claim 22, Song in view of Ko teaches the printhead adjustment apparatus according to claim 1, wherein the first and second portions are each constrained to move predominantly in a first direction and a second direction, wherein the second direction is opposite to the first direction (Ko, see fig. 5, Note that the first and second directions are being defined as those along the axis of items 33).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in light of the new ground(s) of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853